In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0082V
                                      Filed: July 31, 2017
                                        UNPUBLISHED


    D.J.,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Attorneys’ Fees and Costs
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Nancy R. Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Colleen C. Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

        On January 14, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleged that he suffered Guillain-Barre Syndrome (“GBS”)
after receiving the influenza (“flu”) vaccine on November 7, 2013. On June 21, 2017,
the undersigned issued a decision awarding compensation to petitioner based on the
respondent’s proffer. (ECF No. 40.)


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

Since petitioner previously requested and was granted redaction of his name to initials, see Order, issued
July 5, 2017 (ECF No. 47), the undersigned is cognizant that petitioner would want this decision also to
be redacted. Therefore, sua sponte, the undersigned redacts it without petitioner’s motion.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On July 20, 2017, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 48.) Petitioner requests attorneys’ fees in the amount of $30,304.00 and attorneys’
costs in the amount of $1,276.84. Id. at 2. In compliance with General Order #9,
petitioner filed a signed statement indicating that he incurred no out-of-pocket
expenses. Thus, the total amount requested is $31,580.84.

        On July 31, 2017, respondent filed a response to petitioner’s motion. (ECF No.
50.) Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3. That same date, petitioner filed a reply agreeing with respondent
and urging the undersigned to exercise her discretion in determining a reasonable
award. (ECF No. 51.)

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

     Accordingly, the undersigned awards the total of $31,580.84 3, representing
reimbursement for all attorneys' fees and costs, in the form of a check jointly
payable to petitioner and his counsel, Nancy R. Meyers of Ward Black Law.

        The clerk of the court shall enter judgment in accordance herewith. 4

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master

3This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2